Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 11, and 16 are rejected under 35 U.S.C. 102(a1) as being taught by Kaidu (PGPUB 208/024899).
With respect to claim 1, Kaidu teaches a method of controlling a multi-phase electric motor having a stator winding, comprising:
regulating a current flowing in the multi-phase electric motor (20) by controlling a multi- phase voltage applied to the multi-phase electric motor through a switch mode inverter (2A) driven by a control modulated signal (output of 35); and 
detecting an overload condition (paragraph 0080) of said multi-phase electric motor, by: 
controlling the multi-phase electric motor in (paragraph 0050) a steady state condition in which the current flowing in said multi-phase electric motor has constant phase with the multi-phase electric motor operating at constant load and with (normal state) a constant speed; and 
monitoring an operational parameter (paragraph 0101/0112) of the multi-phase electric motor while in the steady state condition to detect a thermal increase (paragraph 0101; motor temperature includes stator/winding/rotor) of a value of a stator resistance of the stator winding of the multi-phase electric motor; and 

With respect to claim 2, Kaidu teaches wherein monitoring comprises monitoring a modulation index of (37; paragraph 0043) the multi-phase voltage applied to the multi-phase electric motor.
With respect to claim 6, Kaidu teaches wherein detecting the monotonic increase comprises monitoring a duty cycle of the multi-phase voltage applied (paragraph 0043) to the multi-phase electric motor.
With respect to claim 11, Kaidu teaches device for driving a multi-phase electric motor having a stator winding, comprising: 
a first circuit (41, 37, 38) configured to detect an overload condition of said multi-phase electric motor; and
a second circuit (35) configured to regulate a current flowing in the multi-phase electric motor (20) by controlling a multi-phase voltage applied to the multi-phase electric motor through a switch mode inverter (2A) driven by a control modulated signal, the second circuit further configured to control the multi-phase electric motor in (paragraph 0050) a steady state condition in which the current flowing in said multi-phase electric motor has constant phase with the multi-phase electric motor operating at constant load and with (normal state) a constant speed; wherein said first circuit is configured to: 
monitor an operational parameter (paragraph 0101/112) of the multi-phase electric motor while in the steady state condition to detect a thermal increase (paragraph 0101; motor temperature includes stator/winding/rotor) of a value of a stator resistance of the stator winding of the multi-phase electric motor; and 
generate an overload detection signal (paragraph 0080) in response to the monitored operational parameter.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaidu (PGPUB 208/024899).
With respect to claim 10, Kaidu does not teach wherein monitoring the increase comprises computing or estimating a motor power using the multi-phase voltage and current.
It would have been obvious to use a known technique/estimating power (P=V x I) as its recognized as part of the ordinary capabilities of one skilled in the art, to obtain predictable results.
With respect to claim 17, Kaidu does not teach computer program product directly loadable into the internal memory of a digital computer, comprising software code portions which are executable by the digital computer to perform the steps of the method of claim 1.
It would have been obvious to use known technique to a known device/processor with memory to run software, to yield predictable results.

Claims 3-5, 7-9, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846